Citation Nr: 0916076	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), claimed as secondary to military sexual 
trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The case was brought before the Board in October 2007, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The Veteran had a hearing before 
the Board in July 2008 and the transcript is of record.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDING OF FACT

The preponderance of the competent and probative evidence 
does not support a finding that the Veteran's PTSD can be 
attributed to a verified, in-service stressful incident, to 
include MST.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by a 
verified, in-service stressful incident, to include MST.  
38 U.S.C.A. §§ 1110, 5103A, and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in November 2004 and November 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2007 letter included a 
PTSD/MST questionnaire and advised the Veteran of the various 
types of evidence he could submit to verify the alleged MST.  
The 2007 letter also explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran 
was sent a duty-to-assist letter prior to the initial rating 
decision in the case, but complete notice was not effectuated 
until November 2007.  The Veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the Veteran in 2007 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the Veteran in October 2008.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Social Security Administration (SSA) disability 
records are in the file.  The Veteran indicated he received 
Worker's Compensation relevant to the claim at hand.  The 
claim was previously remanded, in part, to obtain the 
records, but the Veteran did not respond to VA's request for 
a signed release.  Accordingly, VA could not obtain the 
records.  The Veteran since that time has not indicated or 
otherwise referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether the Veteran has PTSD related to any 
incident of service, to include MST.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  Further examination or opinion 
is not needed because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Veteran alleges he was raped by a male nurse while in the 
military seeking treatment for an injured ankle.  The Veteran 
admits that he never formally reported the MST and, in fact, 
had no memory of the incident until his memory was triggered 
by a VA medical questionnaire he filled out sometime in 2004, 
nearly three decades after service.  Accordingly, there is no 
objective verification of the assault.  

The Board finds noteworthy that the Veteran testified before 
the Board in July 2007 that the male nurse, Specialist P., is 
currently a convicted sexual predator.  No such documentation 
is currently of record. 

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the Veteran's records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In this case, the Veteran alleges he was an exemplary soldier 
prior to the incident, allegedly occurring in February 1978.  
After the incident, the Veteran alleges his attitude turned 
"sour" and he was ultimately dishonorably discharged a few 
short months later.

The Veteran's personnel records confirm the Veteran was 
discharged "under honorable conditions" for "failure to 
maintain acceptable standards for retention."  The Veteran 
was originally enlisted to serve through 1980, but received 
disciplinary action for going AWOL in May 1978 and was 
discharged shortly thereafter for, among other reasons, a 
poor attitude.  

The notion that the Veteran's problems were limited in time 
to after the February 1978 incident, however, is simply not 
credible.  That is, prior to entering the military, the 
Veteran's personnel records note the Veteran had a troubled 
childhood.  He was charged with "purse snatching" at the 
age of 15 and admitted to experimenting with marijuana and 
alcohol.  The Veteran, at the time of enlistment, was in a 
foster home because of familial alcohol problems as well as 
child abuse.  

As will be explained more thoroughly below, the claim is 
further complicated because for decades the Veteran alleged a 
close family member sexually abused him as a child.  He later 
alleged he was mistaken and now has full memory of the 1978 
military sexual abuse by the male nurse.

The first pertinent inquiry is whether psychiatric problems 
were shown in service.  The Board concludes they were not.  
The Veteran's service treatment records indicate the Veteran 
had psychiatric consultations in February 1977 and again in 
April 1978, which were normal but noted a history of 
psychiatric care predating the military.  The service 
treatment records also confirm on February 19, 1978, 
Specialist P. called for an ambulance on behalf of the 
Veteran for a possible fractured ankle.  The records indicate 
that prior to that time, Specialist P. had treated the 
Veteran for other, unrelated conditions.  The Veteran's May 
1978 separation examination indicated no abnormalities.  The 
alleged MST is not confirmed by the service treatment 
records.  In short, the service treatment records are devoid 
of any findings consistent with the alleged rape or any 
psychiatric problems.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry then is whether the Veteran has a current 
diagnosis of PTSD attributed to a verified in-service 
incident.  The Board concludes, based on the evidence, he 
does not.

After service, the medical records indicate extensive 
treatment for various psychiatric conditions as early as the 
1990s, over twenty years after service.  At that time, the 
Veteran was diagnosed with bipolar disorder, depression and 
poly-substance abuse.  The Veteran was also hospitalized 
multiple times for various suicide attempts.  In 2002, the 
Veteran was diagnosed with PTSD.  At that time, the Veteran's 
PTSD was attributed by both private and VA physicians to his 
other health conditions and a serious work-related injury.  
Due to the injury, the Veteran filed for worker's 
compensation, which according to medical professionals at the 
time, deepened his depression.  

As indicated above, this claim is further complicated because 
prior to 2004, psychiatric treatment records indicate the 
Veteran was sexually abused by a family member (his father).  
Although there is no formal confirmation of the sexual abuse, 
there is paperwork and medical records confirming the Veteran 
was placed in foster care as a child due to familial alcohol 
addiction and child abuse.  The Veteran also clearly had a 
troubled youth, evidenced by his petty theft charges, alcohol 
and poly-drug abuse at a very early age.  All of these events 
are evidenced in the record and predate his military service.

In October 2004, the Veteran alleges his memory was refreshed 
by a VA health questionnaire asking if he had ever been 
sexually assaulted.  The Veteran alleges at that moment he 
first recalled the events in the military.  He believes the 
military nurse drugged him for the ankle pain prior to the 
rape, which is why he had no memory of the event for years.  
The Veteran now claims he was mistaken about accusing a close 
family member of sexual abuse and believes the military event 
is really the source of his current PTSD.

VA outpatient treatment records from October 2004 confirm the 
Veteran for the first time "recalled" in-service sexual 
assault.  As indicated above, however, the diagnosis PTSD is 
noted in his medical records since 2002, two years prior to 
the Veteran's "revelation."  The diagnosis, moreover, was 
attributed to the Veteran's other health conditions and his 
serious work-related injury.  It is also evident from the 
decades' worth of medical records that the Veteran has a 
lengthy psychiatric treatment history of bipolar disorder and 
poly-drug abuse.  Within those decades worth of psychiatric 
treatment, medical professionals consistently note the 
Veteran's history of child abuse and poly-drug abuse, but are 
silent as to any military-related incident responsible for 
any psychiatric diagnoses.  

The Veteran was afforded a VA examination in July 2005 where 
the examiner diagnosed the Veteran with PTSD, bipolar 
disorder, poly-substance abuse and personality disorder.  The 
examiner attributed the Veteran's PTSD to his self-reported 
in-service sexual assault, but did not comment on the 
Veteran's prior allegation that a close family member 
sexually assaulted him.  Other than noting the Veteran's 
childhood alcohol abuse, it is unclear if the examiner was 
aware of the Veteran's relevant childhood social and 
psychiatric history.  Based on the likelihood the examiner's 
opinion was based on incomplete facts, the Board finds the 
opinion not probative.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (A medical opinion based on incorrect factual 
premise is not probative).  

Even if probative, however, the Veteran's diagnosis must be 
attributed to a verified stressor, which is not the case 
here.  That is, the July 2005 examination as well as other VA 
outpatient treatment records provides medical evidence of a 
current, competent medical diagnosis of PTSD.  The diagnosis, 
however, must be attributed to a verified in-service 
stressor.  Regrettably, the Board concludes the preponderance 
of the evidence simply does not verify the alleged MST 
occurred.

That is, the Veteran's first diagnosis of PTSD predates the 
Veteran's recollection of the alleged MST by two years.  The 
Veteran alleges he was an exemplary soldier prior to February 
1978, but his personnel records and pre-service records cut 
against such a theory.  Indeed, it is indisputably evident 
the Veteran had disciplinary and legal problems prior to 
entering the service.  Also compelling, the Veteran alleged a 
close family member sexually abused him for decades prior to 
alleging MST.  The Veteran was placed in foster care, again 
prior to entering the military, due to alcohol and child 
abuse.  It is also well-documented the Veteran's poly-
substance abuse began while he was a child.  Also noteworthy, 
the Veteran is currently receiving Social Security 
Administration (SSA) disability benefits based, in part, to 
psychiatric treatment records indicative of his troubled 
childhood.  

The Board does not doubt that the Veteran believes he was a 
victim of MST.  As indicated above, the Veteran is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, 10 Vet. App. at 74.  
Regrettably, the most probative and competent evidence simply 
does not support a finding the Veteran's current PTSD is 
related to the alleged MST.  The most probative and competent 
evidence, moreover, simply does not verify the MST.  

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the Veteran has PTSD 
related to alleged MST and, therefore, service-connection is 
not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).


ORDER

Entitlement to service connection for PTSD, claimed as 
secondary to MST, is denied


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


